Title: To Benjamin Franklin from Vergennes, 15 December 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 15 Xbre 1782
Je puis etre surpris, Monsieur, après l’Explication que j’ai eue avec vous et la promesse que vous m’aviez faite que vous ne presseriez pas l’obtention d’un Passeport Anglois pour l’expedition du Paquet bot le Wasington, que vous me fassiez part que vous avez reçu ce meme passeport et que demain a dix heures du matin votre courier partira pour porter vos Depeches. Je suis assés embarrassé, M, a expliquer votre conduite et celle de vos collegues a notre egard. Vous avez arreté vos articles préliminaires sans nous en faire part quoique les instructions du Congrés vous prescrivissent de ne rien faire sans la participation du Roi. Vous allez faire luire un Espoir certain de paix en Amerique sans meme vous informer de l’Etat de notre negociation. Vous etes sage et avisé, M, vous connoïssez les bienseances vous avez rempli toute votre vie vos devoirs. Croyez vous satisfaire a ceux qui vous lient au Roi? Je ne veux pas porter plus loin ces reflexions, je les abandonne a votre honneteté. Quand vous aurez bien voulu satisfaire a mes doutes je prierai le Roi de me mettre en Etat de repondre a vos demandes.
J’ai l’honneur d’etre avec une veritable Consideration, M, Ve. &a.
